


110 HR 4504 IH: To authorize the International Boundary and Water

U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4504
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2007
			Mr. Hinojosa (for
			 himself, Mr. Ortiz,
			 Mr. Rodriguez,
			 Mr. Reyes,
			 Mr. Cuellar,
			 Mr. Gene Green of Texas, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the International Boundary and Water
		  Commission to reimburse State and local governments of the States of Arizona,
		  California, New Mexico, and Texas for expenses incurred by such a government in
		  designing, constructing, and rehabilitating water projects under the
		  jurisdiction of such Commission.
	
	
		1.Reimbursement for certain
			 water projects
			(a)In
			 generalThe International
			 Boundary and Water Commission is authorized to reimburse State and local
			 governments of the States of Arizona, California, New Mexico, and Texas for
			 expenses incurred by such a government in designing, constructing, and
			 rehabilitating water projects under the jurisdiction of such Commission.
			(b)ApplicationSubsection (a) shall apply to expenses
			 incurred for a water project by any such State or local government designed,
			 constructed, or rehabilitated before or after the date of enactment of this
			 Act.
			
